Citation Nr: 0940507	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-26 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.  

3.  Entitlement to service connection for a low back 
disorder, to include degenerative joint/disc disease.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 
1974 and from July 1977 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.  The Veteran 
subsequently moved to Virginia and the Roanoke RO assumed 
jurisdiction.  

The issue of service connection for a low back disorder is 
REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  Flexion of the right knee is limited to no less than 70 
degrees; there is no limitation of extension, and instability 
or subluxation has not been demonstrated.

2.  Flexion of the left knee is limited to no less than 70 
degrees; there is no limitation of extension, and instability 
or subluxation has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee degenerative arthritis have not been met at 
any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee degenerative arthritis have not been met at any 
time.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59.

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2008).

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a,

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel 
further held that separate ratings could also be provided for 
limitation of knee extension and flexion. VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

At the time of a July 2005 VA examination, the Veteran 
reported that he had had pain in both knees for about 10 
months.  The pain in his knees was daily and was aggravated 
when he stood for more than 10 minutes.  He rated the pain as 
6/10 for both the left and right knee.  The Veteran had 
flare-ups of pain in the left knee around once a month.  
There was no redness or warmth of the knees.  Precipitating 
factors for flare-ups of pain in both knees were prolonged 
ambulation and standing.  Alleviating factors were resting, 
staying in bed, sitting on the recliner, and medication.  
Flare-ups of pain usually lasted 12 hours.  He noted that he 
was not able to stand as long as others and that he would not 
have been able to perform his work as a janitor if he were 
still employed.  


Physical examination of the knees revealed no swelling, 
redness, warmth on palpation, or local tenderness.  Range of 
motion for both the right knee and the left knee revealed 
flexion to 90 degrees without pain and to 120 degrees with 
pain.  Extension was to 0 degrees (full) without pain.  After 
repetitive movements, flexion was to 80 degrees without pain, 
and with pain from 80 to 110 degrees.  Extension was to 0 
degrees without pain even after repetitive use.  

The examiner noted that there was pain and limitation of 
movement of both knees with increase in pain and limitation 
of movement after repetitive use.  There was no instability 
and no excessive fatigue.  It was not feasible to attempt to 
express any of these (pain, weakness, fatigue) in terms of 
additional loss of motion during flare-ups, as these 
subjective matters could not be determined with any degree of 
medical certainty.  X-rays of the knees revealed slight 
narrowing of the medial aspect of the patellofemoral joint, 
bilaterally, with no other acute process.  

Diagnoses of degenerative arthritis of the left and right 
knees with pain and limitation of movement were rendered.  
The examiner indicated that the Veteran was unemployable to 
work as a janitor or to work in shipping and receiving in a 
furniture store (as his last employment 3-4 years ago) due to 
pain and limitation of movement of both knees and ankles.  
However, he was considered to be able to perform sedentary 
work with minimal weight bearing.  

In his August 2005 notice of disagreement, the Veteran 
indicated that his knees were worse than they had been found 
by the VA examiner.  In his August 2006 substantive appeal, 
the Veteran again indicated that the symptomatology 
associated with his knee problems had increased in severity.  

The Veteran was afforded an additional VA examination in 
October 2006.  As it related to his right knee, the Veteran 
stated that that he continued to have constant pain in the 
right knee, which was aggravated when walking more than 100 
feet.  The right knee was worse than the left.  There was 
swelling in the knee joint which was more prominent in the 
evenings.  He had stiffness in the morning and when sitting 
for more than one hour.  The Veteran reported having had 
periods of giving way in the right knee but no history of 
locking.  The knee had fatigability and weakness.  Because of 
pain and stiffness, the Veteran had lack of endurance.  He 
noted having flare-ups which required bed rest once a week.  
Each time would last up to a whole day.  The right knee 
limited his daily activities due to pain.  The Veteran used a 
brace on his right knee during the daytime and used a cane 
when walking.  The pain was on average 5/10 and rose to 8 or 
9 out of 10 with flare-ups.  

The Veteran also reported constant pain in his left knee 
joint, which was aggravated with walking.  There was some 
swelling in the left knee.  The stiffness, weakness, and 
fatigability were similar to the right side. The Veteran 
stated that since the 2005 examination, the pain in both 
knees had increased and that he had recently been using a 
wheelchair very often.  He reported periods of giving way but 
no locking.  The Veteran noted that the left knee usually 
flared-up at the same time as the right knee, but it 
responded to rest and medication.  The left side flare-ups 
usually occurred every two weeks and lasted the whole day.  
The pain in the left knee was 4/10 on average and 8/10 with 
flares.  The Veteran noted receiving cortisone shots in his 
joints for pain relief about once a month.  

Examination of the knees revealed no swelling.  Circumference 
of both knee joints was 48 cm.  Sensory to pinprick and touch 
in both lower extremities was 5/5.  There was no evidence of 
muscle loss in either calf.  Circumference of both mid calves 
was equal at 46 cms.  Range of motion for the right knee 
revealed painless motion from 0 to 80 degrees with pain from 
80 to 90 degrees.  The reason for limitation of motion was 
pain.  After a few minutes of exercise, the Veteran had 
painless flexion from 0 to 70 degrees with pain from 70 to 90 
degrees.  The decrease in motion was primarily due to 
fatigability and weakness.  Evaluation of range of motion 
after flare-ups was not feasible.  There was no evidence of 
instability in the right knee joint.  Varus valgus, 
Lachman's, drawer, and McMurray's signs were all normal.  

Examination of the left knee joint revealed mild crepitation 
with movement of the joint.  There was pain with manipulation 
of the joint, especially in the medial aspect.  There was no 
swelling.  Range of motion was painless from 0 to 70 degrees, 
with pain from 70 to 90 degrees.  The reason for limitation 
of motion was primarily pain.  The Veteran performed 
exercises similar to those he had performed with the right 
knee and range of motion remained unchanged.  There was no 
further decrease in range of motion due to fatigability or 
weakness.  Evaluating range of motion with flare-ups was not 
feasible.  There was no evidence of instability in the knee 
joint.  Varus valgus, Lachman's, drawer, and McMurray's tests 
were all normal.  X-rays of the right knee revealed possible 
early osteoarthritis with no spurring.  X-rays of the left 
knee revealed possible early arthritis with no hypertrophic 
spurring.  Diagnoses of degenerative arthritis of the left 
and right knee with limitation of range of motion and pain 
were rendered.  

The Veteran has been found to have full extension at the time 
of each VA examination with no additional limitation of 
motion after repetitive use.  There was also no pain on range 
of motion testing.  Therefore, an increased or separate 
rating would not be warranted under Diagnostic Code 5261 for 
the right or left knee.

As it relates to flexion of the right knee, the Board notes 
that that at the time of the July 2005 VA examination, the 
Veteran was noted to have flexion to no less than 80 degrees.  
The Veteran was also noted to have flexion to no less than 70 
degrees at the time of his October 2006 VA examination.  The 
ranges of motion reported were that of pain free motion even 
after repetitive use, with the ranges of motion being even 
greater with pain factored in.  As such, based upon 
limitation of motion, no more than a 10 percent disability 
evaluation would be warranted due to the arthritis found in 
the knee.

As it relates to flexion of the left knee, the Veteran was 
noted to have flexion to 90 degrees without pain at the time 
of his July 2005 VA examination.  The October 2006 VA 
examination showed pain free flexion to 70 degrees, even 
after repetitive use.  As such, there have been no findings 
which would warrant a 10 percent disability evaluation under 
DC 5260.

The Veteran has reported instability and subluxation in his 
knees, but the VA examinations have yielded no clinical 
evidence of subluxation or instability.  To the contrary, 
they have shown the knees to be stable.  Thus, a compensable 
disability evaluation under 5257 would not be warranted.  
38 C.F.R. § 4.31.



Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's left and right knee disabilities are manifested 
by limitation of motion and functional impairment.  These 
manifestations are contemplated by the rating schedule.  The 
Board does note that the July 2005 VA examiner indicated that 
the Veteran would not be able to perform his duties as a 
janitor or in shipping and receiving but stated that the 
Veteran could perform sedentary employment.  The Board 
further observes that the Veteran is currently in receipt of 
Social Security benefits.  However, the Board notes that 
numerous disabilities are listed as the reason the Veteran is 
receiving benefits, of which osteoarthritis of the knees is 
one.  The disability has also not required any recent periods 
of hospitalization.  No other exceptional factors have been 
reported.

The criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The Veteran was afforded 
several VA examinations.  Based upon the foregoing, no 
further action is necessary to assist the Veteran in 
substantiating the claim.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the right knee is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the left knee is denied.  


REMAND

The Board notes that a MRI of the lumbar spine in September 
2006 showed the Veteran to have a mild disc bulge at L4-5.  
The Veteran maintains that his current low back disorder is 
either related to an inservice injury or is caused or 
aggravated by his service-connected disabilities, to include 
his knee disorders.  The Veteran has submitted a January 2007 
statement from a doctor at the Petersburg Outpatient Clinic 
indicating that he has significant degenerative disease along 
with disc disease in his cervical and lumbar spines.  He 
noted that these all started following an episode in the 
military where he was pinned between a two and 1/2 ton truck 
and a building.  The Veteran's service treatment records do 
contain an undated treatment note from the troop medical 
clinic in Ft. Bragg that refers to such an event.  When seen 
approximately an hour after this incident, the Veteran was 
described as not in any acute distress but seemed a bit upset 
and nervous, and physical examination at that time was 
described as normal.  The back was specifically described as 
without spasm or point tenderness. The Veteran's service 
personnel records show that he was stationed at Ft. Bragg 
between 1977 and 1979.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

As just discussed, the Veteran has currently been shown to 
have a low back disorder.  There is also evidence that the 
claimed inservice incident of being pinned between a truck 
and a building did occur.  While the January 2007 VA doctor's 
statement could be interpreted as providing an opinion as to 
the etiology of the disability, it could also be interpreted 
as a recitation of the history given by the Veteran.  
Moreover, the doctor did not refer to having seen the 
contemporaneous record of this incident, or the other service 
treatment records.  It does not appear that he had the claims 
folder available to him for review prior to rendering the 
opinion.  The above evidence is sufficient to trigger VA's 
duty to provide an examination.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  

The Board further notes that secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 3.310 
and compensation is payable for the degree of aggravation of 
a nonservice-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Veteran, through his representative, has related 
his current low back disorder to his currently service-
connected disabilities, including his knee disorders.  An 
examination is needed to determine whether the Veteran has a 
current low back disorder, and, if so, whether the disability 
is related to service or to a service-connected disorder.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current low back disorder, to 
include degenerative arthritis and disc 
disease.  The claims folder should be 
made available to the examining physician 
for review.

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any low back disorder, if found, is 
related to the Veteran's period of active 
service?  If not, is it at least as 
likely as not that the Veteran's service-
connected knee, cervical spine, or ankle 
disorders caused or aggravated 
(permanently worsened) any current low 
back disorder?  The examiner should 
provide rationales for these opinions.

2.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


